United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Martinsburg, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-221
Issued: April 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 7, 2012 appellant, through her attorney, filed a timely appeal from a
July 12, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
January 25, 2010 causally related to her June 20, 1994 employment injury.
FACTUAL HISTORY
On June 22, 1994 appellant, then a 34-year-old customer services supervisor, filed a
traumatic injury claim (Form CA-1) alleging that she sustained an emotional condition resulting
from a June 20, 1994 employment incident. She stated that she had been informed by the
postmaster that an employee, Mr. Jones, had threatened to kill appellant. OWCP accepted the
1

5 U.S.C. § 8101 et seq.

claim for acute post-traumatic stress disorder (PTSD) and acute anxiety reaction. Appellant
returned to work on February 1, 1999. She filed a claim for a recurrence of disability
commencing April 14, 2000, which was denied by decision dated July 25, 2000.
On August 30, 2010 appellant filed a claim for a recurrence of disability (Form CA-2)
commencing January 25, 2010. She stated on the claim form that she was not permitted to return
to her office of record and felt she was being punished. Appellant stated that she filed an Equal
Employment Opportunity (EEO) complaint in September 2009 against a supervisor, who was
abusive and began showing up in public places to intimidate appellant. According to appellant,
she began to have nightmares about her original trauma.
With respect to medical evidence, appellant submitted a form report (CA-20) dated
September 6, 2010 from Dr. Shanoor Khan, a psychiatrist, who provided a history of a death
threat and stalking by a coworker in 1994. Dr. Khan diagnosed PTSD, acute anxiety and major
depression. He checked a box marked “yes” that the conditions were employment related and
indicated that appellant was disabled from January 28, 2010. Appellant also submitted duty
status reports dated September 17 and 24 and October 6, 2010 from Dr. Khan indicating that
appellant was disabled for work. The record also contains an undated CA-20 report from
Dr. Jamshid Bakhtiar, a psychiatrist, indicating that appellant could resume regular work on
May 1, 2000.
By decision dated January 13, 2012, OWCP found that the evidence did not establish a
recurrence of disability.2
Appellant requested a hearing before an OWCP hearing representative, which was held
on April 25, 2012. She submitted a report dated April 9, 2012, wherein Dr. Khan referred to an
incident in August 2008 when appellant searched for her name on her computer, and saw that her
former “coworker/assailant” had received a court decision in his suit against the EEO
Commission and Postal Union upholding his termination but indicating that he could return to
work in three years. Dr. Khan stated that this retriggered appellant’s previous PTSD. He then
referred to actions of the employing establishment in 2009 regarding appellant’s “exempt status”
and stated that appellant’s supervisor allegedly began appearing at a bowling alley on nights
when appellant bowled there. According to Dr. Kahn, appellant perceived this as intimidating
and hostile, with more frequent flashbacks to her 1994 trauma. He noted that appellant had filed
an EEO complaint. Dr. Khan opined that appellant’s current episode was an acute exacerbation
of an underlying chronic condition that resulted from her original workplace injury.
In a report dated April 9, 2012, Dr. Bob Lizer, a Board-certified psychiatrist, provided a
history and diagnosed PTSD and major depressive disorder. He indicated that appellant was
angry with the employing establishment and that ongoing conflicts with her employer and
specific coworkers had “superseded” her original injury.
By decision dated July 12, 2012, the hearing representative affirmed the January 13, 2012
decision. The hearing representative found that the evidence did not establish a recurrence of
disability commencing January 25, 2010.

2

OWCP noted that appellant had also filed a claim for an emotional condition on January 25, 2010.

2

LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”3
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable, and probative
evidence that the disability for which she claims compensation is causally related to the accepted
injury. This burden of proof requires that a claimant furnish medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to the employment injury and supports that conclusion with
sound medical reasoning.4
ANALYSIS
In the present case, OWCP accepted acute PTSD and acute anxiety reaction resulting
from a June 1994 incident regarding a coworker and a death threat. The Board notes that,
according to the hearing representative, appellant had filed a new claim for an emotional
condition and had alleged work factors that included removal of rights related to her exempt
status and the appearance of her supervisor at a bowling alley when appellant was also at the
bowling alley. This claim is not before the Board on this appeal. The issues of whether the
allegations are compensable work factors are issues properly pursued with respect to that claim.
As noted above, a recurrence of disability is an inability to work caused by a
“spontaneous change” in the employment-related condition. There are circumstances where an
exacerbation of an accepted PTSD condition could be a recurrence of disability, if it is the direct
and natural result of the original condition.5 In this case the medical evidence clearly indicated
that appellant’s flashbacks to the 1994 trauma were not the direct and natural result of the
accepted acute PTSD and anxiety reactions. Dr. Khan and Dr. Lizer specifically refer to
intervening events as the trigger for any flashbacks. The receipt of information regarding the
former coworker on appellant’s home computer is an intervening nonindustrial incident.6 The
allegations of stress resulting from alleged administrative errors by the employing establishment
or actions of a supervisor are properly pursued in the claim for compensation based on those
allegations.

3

20 C.F.R. § 10.5(x).

4

Robert H. St. Onge, 43 ECAB 1169 (1992); Dennis J. Lasanen, 43 ECAB 549 (1992).

5

See Charlet Garrett Smith, 47 ECAB 562 (1996), where the medical evidence established that appellant
attended a required training session where reference was made to an employment incident that had caused
claimant’s PTSD condition and brought back memories of the incident. The Board found this was a consequential
injury that was the direct and natural result of the accepted PTSD condition.
6

A worsening of an employment-related condition produced by an independent nonindustrial cause is not
compensable. See Stuart K. Stanton, 40 ECAB 859 (1989).

3

The evidence of record does not establish a recurrence of disability on or about
January 25, 2010. It is appellant’s burden of proof to establish a recurrence of disability and the
Board finds appellant did not meet her burden in this case.
On appeal, appellant’s representative refers to a 2000 OWCP decision denying a
recurrence of disability claim, which is not before the Board on appeal. The representative also
argues there were administrative errors by the employing establishment. The issue on appeal is a
recurrence of disability commencing January 25, 2010. For the reasons stated, the Board finds
that appellant has not established a recurrence of disability.
Appellant may submit new evidence or argument with a written application for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability commencing
January 25, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2012 is affirmed.
Issued: April 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

